Citation Nr: 1716545	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-60 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder, and if so, whether service connection is warranted.  

2.  Entitlement to an effective date prior to September 23, 2013, for the assignment of a 50 percent rating for depression.

3.  Entitlement to an earlier effective date prior to June 18, 2013, for the assignment of a 30 percent rating for post-operative residuals of a gunshot wound to the abdomen affecting Muscle Group XIX.

4.  Entitlement to an effective date prior to September 23, 2013, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1947 to August 1951.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction resides with the St. Petersburg, Florida RO.

In an April 2017 correspondence, the Veteran's representative made a motion to advance the case on the docket based on the age.  In this regard, the record reflects that the Veteran is over 75 years old.  Therefore, the Board finds good cause to advance the case on the docket and the motion is granted.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).  

The Board notes that a November 2011 rating decision denied, in pertinent part, a rating in excess of 30 percent for PTSD and service connection for a sleep disorder.  In January 2012, the Veteran filed a notice of disagreement regarding those two issues, and a statement of the case (SOC) was issued in April 2013.  For the reasons discussed below, the Board finds that a substantive appeal regarding these issues was not timely submitted; as such, these issues are not before the Board for consideration. 

In a March 2015 statement, the Veteran's representative indicated that he had not received the April 2013 SOC because he had moved to a different office in June 2013.  However, the Board finds that the April 2013 SOC was mailed to the representative's former office two months prior to his relocation to the new office.  See June 1, 2013 change of address notification.  The SOC was also not returned to VA as undeliverable.  
Moreover, the representative contends that the Veteran's June 18, 2013, submission could be liberally construed as an attempt to "advance the issues on appeal."  However, the Veteran's June 18, 2013, statement was in regards to an increased rating for his gunshot wound disability and his back disorder, and not in reference to the issues listed in the April 2013 SOC.  Accordingly, the Board may not construe this statement as a substantive appeal.  

Additionally, on June 30, 2013, the Veteran submitted a statement requesting an extension.  He indicated that his "claim was put in on the 13th of April."  The Board is unclear as to whether the Veteran was referencing the April 2013 SOC.  Further, the Veteran stated that he had "problems" with his representative in that there had been some confusion as to who was to ask for an extension.  The Veteran indicated that his representative had called him the night before to inform him that he could not act on his behalf as they did not have an agreement.  Notably, however, this extension request was received by VA 20 days past the 60-day period following notice of the SOC.

The Board notes that a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Where a Veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.

In this case, the Board finds that the Veteran's extension request was filed after the expiration of the time limit for filing the substantive appeal; as such, under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the claims addressed in the SOC issued in April 2013.  Accordingly, those issues are not before the Board for consideration.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a back disorder (reopened) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed August 1981 and November 2011 rating decisions, the RO, respectively, denied the Veteran's original service connection claim for a back disorder and his petition to reopen such claim.  

2.  The Veteran did not initiate an appeal of the August 1981 and November 2011 rating decisions or submit new and material evidence within one year of the issuance of notice; they became final.

3.  Evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.

4.  The record shows that during the one-year period preceding receipt of the Veteran's August 20, 2013 claim, an increase in the Veteran's psychiatric symptoms (depression) was factually ascertainable as of July 3, 2013.

5.  The Veteran did not seek entitlement to an increased rating for his service-connected post-operative residuals of a gunshot wound to the abdomen affecting Muscle Group XIX prior to his claim which VA received on June 18, 2013, and there is no factually ascertainable basis to conclude that his disability increased in severity within the year before VA received his claim.

6.  The Veteran met the schedular criteria for a TDIU on July 3, 2013.


CONCLUSIONS OF LAW

1.  The August 1981 and November 2011 rating decisions that respectively denied the original service connection claim for a back disorder and petition to reopen the claim became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the last final rating decision to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for effective date of July 3, 2013, but no earlier, for the assignment of a 50 percent rating for depression are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.130, Diagnostic Code 9434 (2016).

4.  The criteria for an effective date prior to June 18, 2013 for the assignment of a 30 percent rating for post-operative residuals of a gunshot wound to the abdomen affecting muscle group XIX are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.73, Diagnostic Code 5319 (2016).

5.  The criteria for an effective date of July 3, 2013 for the award of a TDIU are met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.156 (b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The application to reopen the service connection claim for a back disorder has been granted and the underlying claim is being remanded for the reasons discussed below.  As such, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for Back Disorder

In an August 1981 rating decision, the RO denied the Veteran's original service connection claim for a back disorder, finding that there was no evidence of a nexus between the gunshot wound incurred in service and the current back disorder.  The Veteran was properly notified of the August 1981 rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision.  For this reason, the August 1981 rating decision became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103. 

In a November 2011 rating decision, the RO denied reopening the claim for service connection for a back disorder because the evidence did not show that the Veteran's back disorder was incurred in service or the service-connected post-operative residuals of a gunshot wound disability.  The Veteran was properly notified of the November 2011 rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision.  For this reason, the November 2011 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103. 

Based on this procedural history as outlined above, the November 2011 rating decision is the last final rating decision pertinent to the back.  

The evidence of record at the time of the November 2011 rating decision included service treatment records, VA treatment records from April 1999 to May 2011, private treatment records, unrelated VA examinations, and statements from the Veteran.  

Evidence received since the final November 2011 rating decision includes VA treatment records from September 2009 to November 2016, private treatment records received in April 2014, May 2014, June 2014, and August 2014.  In pertinent part, VA treatment records show that the Veteran has been diagnosed with osteoarthritis of the spine.  In an October 2015 VA treatment record the Veteran was noted to have a history of a gunshot wound near his back and reported that he had "constant" low back pain since that time.  The new evidence also includes a March 2014 neurological evaluation from Dr. F. V., where the Veteran reported that his back pain began approximately 60 years ago and had continued since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the newly received treatment records are new and material as they had not been previously submitted to agency decision makers and they relate to an unestablished element of a nexus.  Accordingly, the evidence is new and material, and the back claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Earlier Effective Date Laws and Analysis

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §3.400 (o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2). 

In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.  Further, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.

Effective Date Analysis for Depression

By way of procedural background, the Veteran filed a claim for service connection for an acquired psychiatric disorder on August 20, 2010.  In a November 2011 rating decision, the RO granted service connection for depression and assigned a 30 percent rating, effective August 20, 2010.  On January 2012, the Veteran filed a notice of disagreement with the rating assigned in the November 2011 rating decision.  The RO issued a statement of the case in April 2013; however, the Veteran did not file a substantive appeal.  As such, the November 2011 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

Thereafter, the Veteran filed a claim for an increased rating for depression on August 20, 2013 (not September 23, 2013 as found by the RO).  A January 2015 rating decision increased the rating to 50 percent for depression, effective September 23, 2013 (the purported date of the Veteran's claim for increase).  The Veteran filed a notice of disagreement with the effective date assigned and the claim was subsequently appealed to the Board.  See December 2016 VA Form 9.

The record does not show that he filed a formal or informal increased rating claim for psychiatric disability prior to his August 20, 2013 claim. Thus, the earliest effective date assignable in this case would be one year prior to the Veteran's August 20, 2013 claim.  The question then becomes whether an increase in the disability at issue was factually ascertainable during that period.

A 50 percent rating is assigned under DC 9434 for depression manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Upon review of the record and resolving reasonable doubt in the Veteran's favor, the Board finds that an increase in his depression symptomatology, to 50 percent disabling, was factually ascertainable as of July 3, 2013.  The evidence of record dated one year prior to August 20, 2013, includes an indication that the Veteran's depression had worsened.  For example, VA treatment records show that the Veteran's heart surgery was on July 3, 2013, which is significant because in a September 2013 VA treatment record, the Veteran reported that his psychiatric symptoms had become "more bothersome" since his open heart surgery in July 2013 and two back surgeries in August 2013.  The Board also notes that a March 2011 VA psychiatric examination evaluated the Veteran as having a GAF score of 60.  VA treatment records in October and November 2013 show a GAF score of 50.  During a December 2014 VA psychiatric examination, the examiner indicated that the Veteran's GAF score had decreased from 60 to 50 in 2013.  The examiner further indicated that the Veteran's symptoms of depression had increased in frequency, severity, and duration.  

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that the Veteran's service-connected depression had increased in severity as a result of his open heart surgery on July 3, 2013.  The remaining evidence of record does not suggest that the Veteran's psychiatric disorder increased in severity prior to July 3, 2013.  Accordingly, an earlier effective of July 3, 2013, but no earlier, for the grant of a 50 percent rating for depression is warranted.

Effective Date Analysis for Residuals of a Gunshot Wound 
to the Abdomen Affecting Muscle Group XIX

Also in the November 2011 rating decision, the RO continued a 10 percent rating for the Veteran's muscle disability associated with a gunshot wound.  The Veteran did not file a notice of disagreement or new, relevant evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302 (2016).

Thereafter, the Veteran filed a claim for an increased rating on June 18, 2013.  
In the January 2015 rating decision (currently on appeal), the RO granted a 30 percent rating, effective June 18, 2013, the date of the Veteran's claim for increase.  The grant of the 30 percent rating was based on findings in a June 2014 VA examination report.

The Board notes that the Veteran's service-connected muscle wound injury of the abdomen is rated under Diagnostic Code 5319, governing injuries to Muscle Group XIX, which encompasses muscles of the abdomen and spine. 

Under Diagnostic Code 5319, an injury to Muscle Group XIX is rated as noncompensable (0 percent) disabling when slight, 10 percent disabling when moderate, 30 percent disabling when moderately severe, and a 50 percent rating when severe.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2016).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c) (2016).

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (2016).

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id. 

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

Here, the Board finds that the date of the increased rating claim is June 18, 2013.
However, the evidence of record does not provide a factually ascertainable basis to conclude that the Veteran's service-connected gunshot residuals increased in severity to 30 percent within the year before VA received the June 18, 2013 claim. 
The grant of the 30 percent rating was based on the June 2014 VA examination (obtained after the Veteran's June 2013 claim).  Further, VA and private treatment records dated one year prior to the June 18, 2013, do not show that it was factually ascertainable that the Veteran's symptoms were moderately severe, as required for a 30 percent rating under DC 5319.

Therefore, the claim for an earlier effective date prior to June 18, 2013, for the assignment of a 30 percent rating for the Veteran's muscle disability associated with the gunshot wound is denied.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100 (b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.")



Effective Date Analysis for TDIU

In the January 2015 rating decision, the RO granted entitlement to a TDIU, effective September 23, 2013.  The effective date was based on the Veteran having met the schedular criteria for a TDIU as of that date.

Pursuant to the Board's decision herein, a 50 percent rating for the Veteran's service-connected depression disability was assigned, effective July 3, 2013.  As such, the Board finds that the Veteran now meets the criteria for a grant of TDIU on a schedular basis for the rating period beginning July 3, 2013.  See 38 C.F.R. § 4.16 (a).  As such an earlier effective date for the award of a TDIU is granted.

ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened; to this extent only, the appeal is granted.

An earlier effective of July 3, 2013, but no earlier, for the assignment of a 50 percent rating for depression is granted, subject to the laws and regulations governing monetary benefits.

An earlier effective date prior to June 18, 2013, for the assignment of a 30 percent rating for post-operative residuals of a gunshot wound to the abdomen affecting Muscle Group XIX is denied.

Entitlement to a TDIU is granted, effective July 3, 2013, subject to the laws and regulations governing monetary benefits.

REMAND

For the reasons expressed below, the Board finds that the Veteran should be afforded a new VA examination to assist in determining the etiology of his low back disorder, to include whether it is secondary to his service-connected disability.

The Veteran maintains that his currently diagnosed back disorder, which includes arthritis, is related to service, to include the in-service gunshot wound, the residuals of which are now service-connected. 

The record shows that the Veteran separated from service in 1951.  The evidence includes a post-service January 1952 VA psychiatric examination report, conducted four months after service separation.  During the evaluation, the examiner indicated that the Veteran complained of cramps in the lower part of abdomen with "frequent back pain."  

The Veteran was afforded another VA examination in November 1963.  Past medical history was noted to include a through and through gunshot wound which entered the left lower quadrant and emerged in the right lower back in 1951 in Korea.  In addition to intestinal issues, the Veteran stated that he had some low backache off and on since the operation in 1951.  An x-ray of the lumbar spine showed no evidence of a fracture old or recent, dislocation, or arthritis either rheumatoid or hypertrophic.

In an August 1999 VA stomach examination, it was noted that the Veteran had low back pain with a herniated disk, which had to be operated on in 1973.  

The evidence also includes an October 2003 VA examination.  During the evaluation, the Veteran reported that he underwent a lumbar laminectomy in 1973.  The examiner indicated that the Veteran had a negative significant history of low back injury while in service.  X-rays were noted to show "severe" multilevel lumbar degenerative disk disease.  The examiner then indicated that, "with a reasonable degree of medical probability" the Veteran's low back condition was a stand-alone entity and unrelated to his abdominal gunshot wound in service.  The examiner indicated that the Veteran had a positive history of a lifting injury after service with a subsequent surgery in 1973, and it was felt that this was unrelated to service-connected gunshot wound.  Further, the examiner stated that the Veteran's low back disorder was neither adjunct nor aggravated by his service-connected gunshot wound in the abdomen.  

The Board finds the October 2003 VA medical opinions to be inadequate.  First, although the examiner indicated that the Veteran had a positive history of a lifting injury after service with a subsequent laminectomy in 1973, the Veteran's complaints of back pain prior to the 1973 surgery were not addressed.  This is especially problematic since the Veteran reported complaints of back pain soon after service separation and before the post-service lifting injury.  See e.g., January 1952 VA psychiatric examination report (Veteran complained of "frequent back pain.").

Moreover, although the October 2003 VA examiner stated that the Veteran's back disorder was not aggravated by the service-connected gunshot wound in the abdomen, no rationale was provided in support of this opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

In a subsequent December 2003 VA stomach examination, the examiner indicated that the Veteran's gastroesophageal reflux disease had been aggravated by nonsteroidal anti-inflammatory drugs for treatment of low back pain occurring ever since his gunshot wound.  This evidence suggests that the Veteran may have used medication to alleviate his back symptoms since the gunshot wound in service.  

VA obtained a clarifying medical opinion regarding the etiology of the Veteran's back disorder in February 2004.  The examiner indicated that, in 1973, the Veteran had a herniated nucleus pulposus removed after a laminectomy at L5-S1.  He had significant relief of his back pain afterwards.  It was further noted that the Veteran denied having any consistent low back pain until after he was shot in the early 1950s during the Korean War.  The Veteran stated that after that period, he did have some back pain, which worsened over time.  The examiner then stated that, since his gunshot wound occurred, the Veteran had more back pain and eventually had a lumbar laminectomy with discectomy at L5-S1 in 1973.  However, it was opined that the Veteran's back pain was "most likely not related to his gunshot wound because of the lifting injury."  The examiner did state, however, that it was "possible that by guarding his abdominal wound injury and surgeries, he may have put undue pressure on other portions of his back, however, with his chronic history it is unlikely that it is the cause of his current back symptomatology."

The Board also finds the February 2004 VA medical opinion to be inadequate.  The examiner's rationale regarding the etiology of the Veteran' back pain lacks clarity and does not adequately address the Veteran's complaints of back pain prior to the 1973 back injury.  In other words, the examiner did not explain why the post-service lifting injury was responsible for the Veteran's low back disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an additional VA spine examination in order to assist in determining the etiology his low back disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should then address the following:

(a)  Is it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder was incurred in service or was otherwise related to service, to include the gunshot wound injury.

(b)  Is it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder was either caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected residuals of a gunshot wound disability.

(c)  If aggravation of the low back by the gunshot wound disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

**Although a complete review of the record is imperative, attention is called to the following:

(a) STRs documenting in-service gunshot wound.

(b) January 1952 VA psychiatric examination report showing the Veteran's complaint of cramps in the lower part of abdomen with "frequent back pain."   

(c) Lay reports of continuing back symptoms since service.

(d) February 2004 VA examiner's statement of a possible relationship between the current back disorder and guarding of the abdominal wound. 

(d) December 2003 VA stomach examination report reflecting that the Veteran's GERD had been aggravated by nonsteroidal anti-inflammatory drugs for treatment of low back pain occurring ever since his gunshot wound.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


